 
EXHIBIT 10.3
 


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (“Agreement”) is entered into as of August
18, 2008, among ISCO International, Inc., a Delaware corporation with offices at
1001 Cambridge Drive, Elk Grove Village, Illinois 60007 (the “Company”) and the
Lenders set forth on the signature page hereto (the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the August 2008 Loan Agreement, dated on or about the date
hereof, by and between the Company and the Lenders (the “Loan Agreement”), the
Lenders have agreed to advance the Company from time to time up to an aggregate
amount of $3,000,000 to be evidenced by secured convertible notes (the “Notes”),
subject to the terms and conditions set forth therein; and
 
WHEREAS, the terms of the Notes provide that they will be convertible into
shares (the “Conversion Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of the Company; and
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Loan Agreement and this
Agreement, the Company and each Lender agree as follows:
 
1. Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Loan Agreement or the Notes.  As
used in this Agreement, the following terms shall have the following respective
meanings:
 
“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
“Holder” and “Holders” shall include each Lender and any transferee or
transferees of Registrable Securities and/or Notes which have not been sold to
the public to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement and the Loan Agreement.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.
 
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” shall mean:  (i) the Conversion Shares (without regard
to any limitations on beneficial ownership contained in the Notes) issued or
issuable to each Holder (a) upon conversion of the Notes, (b) upon any
distribution with respect to, any exchange for or any replacement of such Notes,
or (c) upon any conversion or exchange of any securities issued in connection
with any such distribution, exchange or replacement; (ii) securities issued or
issuable upon any stock split, stock dividend, recapitalization or similar event
with respect to the foregoing; and (iii) any other security issued as a dividend
or other distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses, except that any such Conversion
Shares or other securities shall cease to be Registrable Securities when (x)
they have been sold to the public or (y) they may be sold by the Holder thereof
under Rule 144(b)(1)(i).
 
“Registration Expenses” shall mean all reasonable expenses to be incurred by the
Company in connection with each Holder’s registration rights under this
Agreement (such amount not to exceed $5,000 in the aggregate), including,
without limitation, all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, and blue sky fees and expenses,
reasonable fees and disbursements of counsel to Holders (using a single counsel
selected by a majority in interest of the Holders) for a review of the
Registration Statement and related documents, and the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company, which shall be paid in any
event by the Company).
 
“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
 
“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.
 
“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses”.
 
2. Registration Requirements.  The Company shall use its best efforts to effect
the registration of the resale of the Registrable Securities (including, without
limitation, the execution of an undertaking to file post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with applicable regulations issued under the
Securities Act) as would permit or facilitate the resale of all the Registrable
Securities in the manner (including manner of sale) and in all states reasonably
requested by the Holder.  Such best efforts by the Company shall include,
without limitation, the following:
 
(a) The Company shall, as expeditiously as possible after the date hereof:
 
(i) But in any event within 90 days of the date hereof, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a Form S-3 as soon as Form S-3 becomes available to the Company)
covering resales by the Holders as selling stockholders (not underwriters) of
the Registrable Securities and, to the extent practicable, no other securities
(the “Registration Statement”), which Registration Statement, to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), shall state that such Registration Statement also covers
the resale of such indeterminate number of additional shares of Common Stock as
may be issued upon conversion of the Notes by reason of stock splits, stock
dividends or similar transactions.  The number of shares of Common Stock
initially included in such Registration Statement shall be no less than
15,000,000 and the Company shall amend such Registration Statement or file
additional Registration Statements to cover the number of additional shares of
Common Stock that may be issued or issuable pursuant to the terms of the Notes
in the event that the number of shares of Common Stock initially registered is
insufficient.  Nothing in the preceding sentence will limit the Company’s
obligations to reserve shares of Common Stock pursuant to Section 3(d) of the
Notes.  Thereafter the Company shall use its best efforts to cause such
Registration Statement and other filings to be declared effective as soon as
possible, and in any event prior to 180 days (or, if the SEC elects to review
the Registration Statement, 240 days) following the date hereof (the
“Effectiveness Deadline”).  Without limiting the foregoing, the Company will
promptly respond to all SEC comments, inquiries and requests, and shall request
acceleration of effectiveness at the earliest possible date.
 
(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.
 
(iii) Furnish to each Holder such numbers of copies of a current prospectus
conforming with the requirements of the Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.
 
(iv) Register and qualify the securities covered by such Registration Statement
under the securities or “Blue Sky” laws of all domestic jurisdictions, to the
extent required; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.
 
(v) Notify each Holder immediately of the happening of any event (but not the
substance or details of any such events unless specifically requested by a
Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its best efforts to
promptly update and/or correct such prospectus.
 
(vi) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose.  The Company shall use its best efforts to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time.
 
(vii) Permit Holders and counsel to the Holders to review the Registration
Statement and all amendments and supplements thereto within a reasonable period
of time (but not less than two (2) full Trading Days (as defined in the Notes))
prior to each filing and will not request acceleration of the Registration
Statement without prior notice to such counsel.
 
(viii) List the Registrable Securities covered by such Registration Statement
with all securities exchange(s) and/or markets on which the Common Stock is then
listed and prepare and file any required filings with the Principal Market.
 
(b) Set forth below in this Section 2(b) are (I) events that may arise that in
the Holders’ consideration will interfere with the full enjoyment of their
rights under this Agreement, the Loan Agreement and the Notes (the “Interfering
Events”), and (II) certain remedies applicable in each of these events.
 
Paragraphs (i) through (iii) of this Section 2(b) describe the Interfering
Events, provide a remedy to the Holders if an Interfering Event occurs.
 
Paragraph (iv) provides, inter alia, that the Holders have the right to specific
performance.
 
The preceding paragraphs in this Section 2(b) are meant to serve only as an
introduction to this Section 2(b), are for convenience only, and are not to be
considered in applying, construing or interpreting this Section 2(b).
 
(i) Delay in Effectiveness of Registration Statement.
 
(A) In the event that such Registration Statement has not been declared
effective by:  (x) the Effectiveness Deadline if the SEC does not elect to
review the Registration Statement or (y) within 180 days (or, if the SEC elects
to review the Registration Statement, 240 days) of the date hereof, if the SEC
elects to review the Registration Statement, or the Company at any time fails to
issue unlegended Registrable Securities to the extent required by Article 5 of
the Loan Agreement, then the Company shall pay each Holder (other than (i) in
the case of a Registration Statement not declared effective, a Holder of
Registrable Securities that the Company could exclude from registration in
accordance with Section 9 and (ii) in the case of a failure to issue unlegended
certificates in accordance with the Loan Agreement, a Holder that is not a party
to, including as a permitted assignee bound to, the Loan Agreement) a Monthly
Delay Payment (as defined below) with respect to each successive 30-day period
(or portion thereof appropriately prorated) thereafter that effectiveness of the
Registration Statement is delayed or failure to issue such unlegended
Registrable Securities persists.
 
(B) Subject to subsection (C)(II) below, as used in this Agreement, a “Monthly
Delay Payment” shall be a cash payment equal to 1% of the amount equal to (x)
the Conversion Price multiplied by (y) the sum of the number of Conversion
Shares that are Registrable Securities and held by the applicable Holder plus
the number of Conversion Shares issuable upon conversion of Notes held by such
Holder.  Payment of the Monthly Delay Payments shall be due and payable from the
Company to such Holder on the later of (I) the end of the applicable 30-day
period or portion thereof and (II) 5 business days after demand therefor.  At
the option of the Holder, Monthly Delay Payments may be added to the outstanding
Principal Amount of the Notes held by it.
 
(C) Notwithstanding the foregoing, (I) there shall be excluded from the
calculation of the number of days that the Registration Statement has not been
declared effective the delays which are solely attributable to delays in the
Holders providing information required for the Registration Statement or to the
Holders not having otherwise complied with their obligations hereunder; (II) the
aggregate amount of Monthly Delay Payments payable to a Holder pursuant to this
Agreement shall not exceed ten (10) times the amount of Monthly Delay Payment
calculated for such Holder pursuant to subsection (B) above; and (III) no
Monthly Delay Payments shall accrue as to any Registrable Securities from and
after the date such security is no longer a Registrable Security.
 
(ii) No Listing; Suspension of Class of Shares
 
(A) In the event that the Company fails, refuses or for any other reason is
unable to cause the Registrable Securities covered by the Registration Statement
to be listed (subject to issuance) with the Principal Market (as defined in the
Notes) at all times during the period (“Listing Period”) from the date
(“Effectiveness Commencement Date”) which is the earlier of the effectiveness of
the Registration Statement and the 180th day (or, if the SEC elects to review
the Registration Statement, the 240th day)following the date hereof until such
time as the registration period specified in Section 5 terminates, then the
Holder shall have available the remedy set forth in Section 4(a) of the Notes.
 
(B) In the event that shares of Common Stock of the Company are not listed the
Principal Markets at all times following the date hereof, or are otherwise
suspended from trading and remain unlisted or suspended for 3 consecutive days,
then the Holder shall have available the remedy set forth in Section 4(a) of the
Notes.
 
(iii) Blackout Periods.
 
(A) In the event the Registration has become effective and, afterwards, any
Holder’s ability to sell Registrable Securities under the Registration Statement
is suspended for more than (i) 30 days in any 90-day period or (ii) 60 days in
any calendar year (“Blackout Period”), including without limitation by reason of
any suspension or stop order with respect to the Registration Statement or the
fact that an event has occurred as a result of which the prospectus (including
any supplements thereto) included in such Registration Statement then in effect
includes an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, then the Company shall
provide to each Holder a Monthly Delay Payment for each 30-day period or portion
thereof (appropriately prorated) from and after the expiration of the Blackout
Period, on the terms set forth in Section 2(b)(i)(B) above.
 
(B) Notwithstanding anything to the contrary herein, the Company may suspend the
filing or availability of a Registration Statement or prospectus or delay the
disclosure of any material non-public information or pending development
concerning the Company for a specified period if the disclosure of such
information or development during such period would be materially detrimental,
in the good faith judgment of the Company’s general counsel and one or more
executive officers of the Company, to the Company (a “Grace Period”); provided,
however, that the Company shall promptly (i) notify the Holders in writing of
the existence of such material non-public information or pending development
giving rise to a Grace Period (provided that the Company shall not disclose the
content of such material non-public information or pending development to the
Holders) and the date on which the Grace Period will begin, and (ii) notify the
Holders in writing of the date on which the Grace Period ends. No single Grace
Period shall, without incurring any liability to pay the Monthly Delay Payments
pursuant to Section 2(b)(i)(B), exceed twenty (20) consecutive days and the
aggregate duration of all Grace Periods shall not, without incurring any
liability to pay the Monthly Delay Payments pursuant to Section 2(b)(i)(B),
exceed forty (40) days during any three hundred sixty-five day period (each
Grace Period complying with this Section 2(b)(iii)(B) being an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date stated in the notice
referred to in clause (i) above as the beginning of such Grace Period and shall
end on and include the earlier of (I) the date stated in the notice referred to
in clause (ii) above as the end of such Grace Period or, (II) to the extent
considered appropriate by the Company in its sole discretion, such earlier date
as to which the Company may advise the Holders in writing after the Company’s
provision of the notices described above; provided, however, that no Grace
Period shall be longer than an Allowable Grace Period without incurring any
liability to pay the Monthly Delay Payments pursuant to Section 2(b)(i)(B). The
Company agrees to use all reasonable efforts to ensure that the Holders may
resume sales under the relevant Registration Statement as soon as such
suspension, in the sole discretion of the Company, is no longer necessary. The
provisions of Sections 2(a)(iii) and 2(a)(v) of this Agreement shall not be
applicable, and the Company shall not have any obligation to pay any Monthly
Delay Payments by reason of any delay pursuant to Section 2(b)(i) or Blackout
Period, during the period of any Allowable Grace Period.
 
(iv) Cumulative Remedies.  The Monthly Delay Payments provided for above are in
addition to and not in lieu or limitation of any other rights the Holders may
have at law, in equity or under the terms of the Notes, the Loan Agreement and
this Agreement, including without limitation, the right to monetary contract
damages and specific performance; provided that (x) no holder of Notes may
collect default interest in addition to Monthly Delay Payments and (y) no holder
of Notes may collect more than one Monthly Delay Payment with respect to the
same 30-day period or portion thereof.  Each Holder shall be entitled to
specific performance of any and all obligations of the Company in connection
with the registration rights of the Holders hereunder.
 
(c) The Holders agree to cooperate as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement.
 
(d) If the Holder(s) intend to distribute the Registrable Securities by means of
an underwriting, the Holder(s) shall so advise the Company.  Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.
 
(e) The Company shall enter into such customary agreements for secondary
offerings (including a customary underwriting agreement with the underwriter or
underwriters, if any) and take all such other reasonable actions reasonably
requested by the Holders in connection with any underwritten offering or when
the SEC has required that the Holders be identified as underwriters in the
Registration Statement in order to expedite or facilitate the disposition of
such Registrable Securities and in such connection:
 
(i) make such representations and warranties to the Holders and the underwriter
or underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in secondary offerings;
 
(ii) cause to be delivered to the sellers of Registrable Securities and the
underwriter or underwriters, if any, opinions of outside counsel to the Company,
on and dated as of the effective day (or in the case of an underwritten
offering, dated the date of delivery of any Registrable Securities sold pursuant
thereto) of the Registration Statement, and within ninety (90) days following
the end of each fiscal year thereafter, which counsel and opinions (in form,
scope and substance) shall be reasonably satisfactory to the Holders and the
underwriter(s), if any, and their counsel and covering such matters that are
customarily given to underwriters in underwritten offerings, addressed to the
Holders and each underwriter, if any;
 
(iii) cause to be delivered, immediately prior to the effectiveness of the
Registration Statement (and, in the case of an underwritten offering, at the
time of delivery of any Registrable Securities sold pursuant thereto), and at
the beginning of each fiscal year following a year during which the Company’s
independent certified public accountants shall have reviewed any of the
Company’s books or records, a “comfort” letter from the Company’s independent
certified public accountants addressed to each underwriter (including the
Holders, if the SEC has required them to be identified as underwriters in the
Registration Statement), if any, to the extent requested by such underwriters,
stating that such accountants are independent public accountants within the
meaning of the Securities Act and the applicable published rules and regulations
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with secondary offerings;
such accountants shall have undertaken in each such letter to update the same
during each such fiscal year in which such books or records are being reviewed
so that each such letter shall remain current, correct and complete throughout
such fiscal year; and each such letter and update thereof, if any, shall be
reasonably satisfactory to such underwriters;
 
(iv) if an underwriting agreement is entered into, the same shall include
customary indemnification and contribution provisions to and from the
underwriters and procedures for secondary underwritten offerings; and
 
(v) deliver such documents and certificates as may be reasonably requested by
the Holders of the Registrable Securities being sold or the managing underwriter
or underwriters, if any, to evidence compliance with clause (i) above and with
any customary conditions contained in the underwriting agreement, if any.
 
(f) The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to a Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of any Registration Statement, all SEC Documents (as defined
in the Loan Agreement) filed subsequent to the Closing, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representative, underwriter, attorney or accountant in connection with such
Registration Statement, provided that such parties agree to keep such
information confidential.  Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its subsidiaries.
 
(g) Subject to Section 2(b) above and to clause (i) below, the Company may
suspend the use of any prospectus used in connection with the Registration
Statement only in the event, and for such period of time as, (i) such a
suspension is required by the rules and regulations of the Commission or (ii) it
is determined in good faith by the Board of Directors of the Company that
because of valid business reasons (not including the avoidance of the Company’s
obligations hereunder), it is in the best interests of the Company to suspend
such use, and prior to suspending such use in accordance with this clause (ii)
the Company provides the Holders with written notice of such suspension, which
notice need not specify the nature of the event giving rise to such
suspension.  The Company will use reasonable best efforts to cause such
suspension to terminate at the earliest possible date.  This provision shall not
affect the right of Holders to receive Monthly Delay Payments pursuant to
Section 2(b) above.
 
(h) If the Holders become entitled, pursuant to an event described in clause
(ii) and (iii) of the definition of Registrable Securities, to receive any
securities in respect of Registrable Securities that were already included in a
Registration Statement, subsequent to the date such Registration Statement is
declared effective, and the Company is unable under the securities laws to add
such securities to the then effective Registration Statement, the Company shall
promptly file, in accordance with the procedures set forth herein, an additional
Registration Statement with respect to such newly Registrable Securities.  The
Company shall use its best efforts to (i) cause any such additional Registration
Statement, when filed, to become effective under the Securities Act, and (ii)
keep such additional Registration Statement effective during the period
described in Section 5 below and cause such Registration Statement to become
effective within 90 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of the resale of such newly reserved
shares and such new Registrable Securities, including without limitation the
provisions providing for default payments contained herein.
 
(i) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period (as defined below), and, during such period, comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 2(h)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the 1934 Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.
 
(j) Each Holder agrees by its acquisition of the Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 2(a)(v) or 2(a)(vi), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement contemplated by Section 3(h),
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration
Statement.  The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.
 
(k) If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.
 
3. Expenses of Registration.  All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.
 
4. Registration on Form S-3.  The Company shall use its best efforts to remain
qualified for registration on Form S-3 or any comparable or successor form or
forms, or in the event that the Company is ineligible to use such form, such
form as the Company is eligible to use under the Securities Act, provided that
if such other form is used, the Company shall convert such other form to a Form
S-3 as soon as the Company becomes so eligible, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement or Form S-3 covering the Registrable
Securities has been declared effective by the SEC.
 
5. Registration Period.  In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
until the earlier of (a) the date on which all the Holders have completed the
sales or distribution described in the Registration Statement relating thereto
or, (b) until such Registrable Securities may be sold by the Holders under Rule
144(b)(1)(i) (provided that the Company’s transfer agent has accepted an
instruction from the Company to such effect) (the “Registration
Period”).  Subject to Section 8 below, this Agreement shall be terminated
automatically without further action by any party hereto upon the expiration of
the Registration Period.
 
6. Indemnification.
 
(a) Company Indemnity.  The Company will indemnify and hold harmless each
Holder, each of its officers, directors, agents and partners, and each person
controlling of each of the foregoing, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls, within
the meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, or any violation by the Company of the Securities Act or any
state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to a Holder to the extent that any
such claim, loss, damage, liability or expense arises out of or is based (i) on
any untrue statement or omission based upon written information furnished to the
Company by such Holder or the underwriter (if any) therefor and stated to be
specifically for use therein or (ii) the failure of a Holder to deliver at or
prior to the written confirmation of sale, the most recent prospectus, as
amended or supplemented.  The indemnity agreement contained in this Section 6(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent will not be unreasonably withheld).
 
(b) Holder Indemnity.  Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling of such other Holder(s)
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statement therein not misleading in light of the
circumstances under which they were made, and will reimburse the Company and
such other Holder(s) and their directors, officers and partners, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein, and provided that the maximum amount for which such Holder shall be
liable under this indemnity shall not exceed the net proceeds received by such
Holder from the sale of the Registrable Securities pursuant to the registration
statement in question.  The indemnity agreement contained in this Section 6(b)
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities if such settlement is effected without the consent of
such Holder (which consent shall not be unreasonably withheld).
 
(c) Procedure.  Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such non-privileged
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.
 
7. Contribution.  If the indemnification provided for in Section 6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of any Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.
 
In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.
 
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding
paragraphs.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraphs shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this section, no Holder or underwriter
shall be required to contribute any amount in excess of the amount by which (i)
in the case of any Holder, the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to the registration statement in
question or (ii) in the case of an underwriter, the total price at which the
Registrable Securities purchased by it and distributed to the public were
offered to the public exceeds, in any such case, the amount of any damages that
such Holder or underwriter has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
8. Survival.  The indemnity and contribution agreements contained in Sections 6
and 7 and the representations and warranties of the Company referred to in
Section 2(d)(i) shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement or the Loan Agreement or any
underwriting agreement, (ii) any investigation made by or on behalf of any
Indemnified Party or by or on behalf of the Company, and (iii) the consummation
of the sale or successive resales of the Registrable Securities.
 
9. Information by Holders.  Each Holder shall promptly furnish to the Company
such information regarding such Holder and the distribution and/or sale proposed
by such Holder as the Company may from time to time reasonably request in
writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such
request.  The intended method or methods of disposition and/or sale (Plan of
Distribution) of such securities as so provided by such Holder shall be included
without alteration in the Registration Statement covering the Registrable
Securities and shall not be changed without written consent of such
Holder.  Each Holder agrees that, other than ordinary course brokerage
arrangements, in the event it enters into any arrangement with a broker dealer
for the sale of any Registrable Securities through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker or dealer, such Holder shall promptly deliver to the Company in writing
all applicable information required in order for the Company to be able to
timely file a supplement to the Prospectus pursuant to Rule 424(b) under the
Securities Act, to the extent that such supplement is legally required.  Such
information shall include a description of (i) the name of such Holder and of
the participating broker dealer(s), (ii) the number of Registrable Securities
involved, (iii) the price at which such Registrable Securities were or are to be
sold, and (iv) the commissions paid or to be paid or discounts or concessions
allowed or to be allowed to such broker dealer(s), where applicable.
 
10. Replacement Certificates.  The certificate(s) representing the Registrable
Securities held by any Lender (or then Holder) may be exchanged by such Lender
(or such Holder) at any time and from time to time for certificates with
different denominations representing an equal aggregate number of Registerable
Securities, as reasonably requested by such Lender (or such Holder) upon
surrendering the same.  No service charge will be made for such registration or
exchange.  Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of any certificates representing a
Registrable Security and, in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it, or upon surrender and cancellation of
such certificate if mutilated, the Company will make and deliver a new
certificate of like tenor and dated as of such cancellation at no charge to the
holder.
 
11. Transfer or Assignment.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.  The rights granted to the Lenders by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a permitted
transferee or assignee of Notes or Registrable Securities, and all other rights
granted to the Lenders by the Company hereunder may be transferred or assigned
to any permitted transferee or assignee of any Notes or Registrable Securities;
provided in each case that the Company must be given written notice by the
Lenders at the time of or within a reasonable time after said transfer or
assignment, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned; and provided further that the transferee or
assignee of such rights agrees in writing to be bound by the registration
provisions of this Agreement.
 
12. Reports Under The 1934 Act.
 
With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and
 
(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the 1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Holders to
sell such securities pursuant to Rule 144 without registration.
 
13. Miscellaneous.
 
(a) Remedies.  The Company and the Lenders acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b) Jurisdiction.  THE PARTIES MUTUALLY IRREVOCABLY AND UNCONDITIONALLY AGREE
(I) THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT
SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK, NEW YORK COUNTY AND THAT THE PARTIES SHALL BE SUBJECT TO THE
JURISDICTION OF SUCH COURTS, AND (II) THAT SERVICE OF PROCESS BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, SHALL CONSTITUTE PERSONAL SERVICE.  NOTHING IN THIS
SECTION 13(b) SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.  THE COMPANY AND EACH LENDER WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
 
(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing by facsimile, electronic transmission, mail
or personal delivery and shall be effective upon actual receipt of such
notice.  The addresses for such communications shall be:
 
to the Company:
 
ISCO International, Inc.
1001 Cambridge Drive
Elk Grove Village, Illinois  60007
Telephone:  (847) 391-9400
Facsimile:   (847) 391-5015
Attention::  Gary Berger
E-mail: gary.berger@iscointl.com


with a copy to:
 
McGuireWoods LLP
Suite 4100
77 Wacker Drive
Chicago, IL 60601-1818
Attn: Scott Glickson, Esq.
Fax: (312) 698-4585


to the Lenders:
 
As set forth on Schedule I hereto
 
with a copy to:
 
As set forth on Schedule I hereto
 
Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.
 
(d) Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
(e) Execution in Counterpart.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.
 
(f) Signatures.  Facsimile signatures shall be valid and binding on each party
submitting the same.
 
(g) Entire Agreement; Amendment.  This Agreement, together with the Loan
Agreement, the Notes and the agreements and documents contemplated hereby and
thereby, contains the entire understanding and agreement of the parties.
 
(h) Governing Law.  This Agreement and the validity and performance of the terms
hereof shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts executed and to be performed entirely
within such state.
 
(i) Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.
 
(j) Titles.  The titles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
(k) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
[Signature Page Follows]
 


 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
ISCO INTERNATIONAL, INC.






By:    /s/Gary
Berger                                                                       
Name: Gary Berger
Title: Chief Financial Officer




MANCHESTER SECURITIES CORP.




By:      /s/Elliot Greenberg
                                                                     
Name: Elliot Greenberg
Title: Vice President




ALEXANDER FINANCE, L.P.




  By:  /s/ Bradford Whitmore
        Name:  Bradford Whitmore
        Title     President Bun Partners, Inc.
                     Its:  General Partner
                                                                    